UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In re:                                                             Chapter 7

DESMOND ELLIS,                                                     Case No. 19-12964 (MKV)

                                             Debtor.
---------------------------------------------------------------X

                 ORDER PURSUANT TO 11 U.S.C. § 362(d)
        MODIFYING THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. § 362(a)

                 Upon the motion (the “Motion”) by U.S. Bank Trust, N.A., as Trustee for LSF8

Master Participation Trust, by Caliber Home Loans, Inc., servicing agent/attorney in fact

("Movant") for an Order: (i) modifying and terminating the automatic stay in place pursuant to

section 362(a) of title 11 of the United States Code (the "Bankruptcy Code"), to permit Movant to

exercise all of its rights and remedies with respect to certain collateral known as 731 North Oak

Drive, Bronx, NY 10467 (the "Property") by virtue of section 362(d)(2) of the Bankruptcy Code;

(ii) granting Movant the attorney fees and costs associated with the Motion; and (iii) granting

Movant such other further and different relief as may seem just, proper and equitable [Docket No.

11]; and upon due and proper notice of the Motion [Docket No. 11]; and upon no objection the

Motion having been filed on the Court’s ECF system; and upon a hearing on the Motion having

been held on October 29, 2019 (the “October Hearing”), the record of which is incorporated herein;

and after due deliberation having been had; it is hereby

                 ORDERED, that the Motion is granted for the reasons stated on the record at the

October Hearing to allow the Movant to proceed under applicable non-bankruptcy law to enforce

its rights and remedies in and to the Property; and it is further

                 ORDERED, that the Movant’s request to waive the stay of this Order pursuant to

Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is denied; and it is further
                ORDERED, that this Order shall be binding and effective if the Debtor converts

this case to another chapter under the Bankruptcy Code; and it is further

                ORDERED, that the Movant’s request for fees and costs associated with the Motion

is denied; and it is further

                ORDERED, that Movant shall promptly report to the trustee any surplus monies

realized by any sale of the Property.

Dated: New York, New York
       December 5, 2019                         s/ Mary Kay Vyskocil
                                             HONORABLE MARY KAY VYSKOCIL
                                             UNITED STATES BANKRUPTCY JUDGE
